Case 20-10911-CSS Doci1_ Filed 04/08/20 Page 1of 21

Fill in this information to identify the case:

United States Bankruptcy Court for the:

District of Delaware

 

Case number (if known):

 

(State)
Chapter 11

 

 

Official Form 201

C] Check if this is an
amended filing

Voluntary Petition for Non-Individuals Filing for

Bankruptcy

02/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is

available.

1. Debtor’s Name

Apex Parks Group, LLC

 

2. All other names debtor used
in the last 8 years

TZEW, LLC

 

 

 

include any assumed names,
trade names, and doing

 

business as names

 

3. Debtor’s federal Employer
identification Number (EIN)

XX-XXXXXXX

 

4. Debtor’s address

Principal place of business

18575 Jamboree Road

Mailing address, if different from principal place
of business

 

 

 

 

 

 

 

 

 

 

 

 

 

Number Street Number Street
Suite 600
P.O. Box
Irvine CA 92612
City State Zip Code City State Zip Code
Location of principal assets, if different from
principal place of business
Orange
County Number Street
City State Zip Code
5. Debtor’s website (URL) www.apexparksgroup.com
6. Type of debtor & Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
OQ Partnership (excluding LLP)
OO Other. Specify:
Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 20-10911-CSS Doci1 Filed 04/08/20 Page 2 of 21

Debtor Apex Parks Group, LLC

Case number (if known)

 

 

Name

 

 

7. Describe debtor’s business

XR OOdadada

Check One:

Health Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Railroad (as defined in 11 U.S.C. § 101(44))

Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 104(6))
Clearing Bank (as defined in 11 U.S.C. § 781(3))

None of the above

 

Oo 8

C

CJ

Check all that apply:
Tax-exempt entity (as described in 26 U.S.C. § 501)

Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

 

Cc.

NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http:/Awww.uscourts.gov/four-digit-national-association-naics-codes .

7131 (Amusement Parks and Arcades)

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

Check One:

O
tI
ba

Chapter 7
Chapter 9
Chapter 11. Check all that apply:

1 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

C1 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return, or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1){B).

(1 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it
chooses to proceed under Subchapter V of Chapter 11.

(1 A plan is being filed with this petition.

CJ Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

( The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

C1 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule

 

12b-2.
{J Chapter 12
9. Were prior bankruptcy cases No
filed by or against the debtor O Yes. District When Case number
within the last 8 years? or ——— WMDDNYYY =~ tOti—<“‘i‘“‘“ SU _
If more than 2 cases, attach a District | === = —————s« When Case number a
separate list.

‘MM/IDDNYYYY-

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Debtor

Case 20-10911-CSS

Apex Parks Group, LLC

Case number (if known)

 

Name

Doc 1. Filed 04/08/20 Page 3 of 21

 

 

 

10.

Are any bankruptcy cases
pending or being filed bya
business partner or an
affiliate of the debtor?

List all. cases. If more than 4,
attach a separaie list.

O No
& Yes. Debtor See Rider 1

 

District District of Delaware

 

Case number, if known

Relationship _Affiliate _

When

MM/DD/YYYY

 

11.

Why is the case filed in this
district?

Check all that apply:

bd Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other

district.

& A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12.

13.

Does the debtor own or have
possession of any real
property or personal property
that needs immediate
attention?

ki No

O Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check aif that apply.)

[1 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or

safety.
What is the hazard?

 

1 It needs to be physically secured or protected from the weather.

C1 It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related

assets or other options).

{] Other

 

Where is the property?

 

Number Street

 

City

Is the property insured?
O No

CO Yes. Insurance agency

State Zip Code

 

Contact name

 

Phone

 

 

Debtor's estimation of
available funds

Statistical and administrative information

Check one:

& Funds will be available for distribution to unsecured creditors.
C1 After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

 

 

$50,001-$100,000 Cs -$10,000,001-$50 million

14. Estimated number of Cl 1-49 {] — 1,000-5,000 [) 25,001-50,000
creditors (on a O 50-99 EK 5,001-10,000 1 50,001-100,000
consolidated basis) fl 100-199 4 -10,001-25,000 (More than 100,000

200-999

15. Estimated assets (on a  —-$0-$50,000 {3} $1,000,004-$10 million (2) $500,000,001-$1 billion

consolidated basis) C7 Oo

$1,000,000,001-$10 billion

 

 

Official Form 201

Voluntary Petition for Non-individuals Filing for Bankruptcy

page 3
_ Case 20-10911-CSS Doc1

Debtor Apex Parks Group, LLC

Name

Case number {if known)

Filed 04/08/20 Page 4 of 21

 

 

C]
0

$100,001-$500,000
$500,001-$1 million

x $50,000,001-$100 million
{i  $100,000,001-$500 million

1 $10,000,000,001-$50 billion
1 More than $50 billion

 

 

16. Estimated liabilities (on
a consolidated basis)

oDooo0

$0-$50,000
$50,001-$100,000
$100,001-$500,000
$500,001-$1 million

$1,000,001-$10 million
$10,000,001-$50 million
$50,000,001-$100 million
$100,000,001-$500 million

ROOD

$500,000,001-$1 billion
$1,000,000,001-$10 billion
$10,000,000,001-$50 billion
More than $50 billion

Oooe8

 

| lod Request for Relief, Declaration, and Signatures

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of petition.

debtor

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on Y [ g [2g20
/DDIYYYY

x

18. Signature of attorney

Official Form 201

Siraturelof auifetized representative of debtor

Title ‘V. Executive Officer

   

Laura Davis Jones
Printed name

wa

Pachulski Stang Ziehl & Jones LLP

Firm name

919 North Market Street

Number
Wilmington
City

(302) 652-4100
Contact phone

2436
Bar number

Street

Delaware
State

Voluntary Petition for Non-individuals Filing for Bankruptcy

John Fitzgerald
Printed name

Date Y Is za20
MM/ DDIYYYY

DE 19801
State ZIP Code

ljones@pszjlaw.com
Email address

page 4

 
Case 20-10911-CSS Doci1 Filed 04/08/20 Page 5 of 21

Fill in this information to identify the case:

 

United States Bankruptcy Court for the:

District of Delaware

(State) FD Check if this is an
Case number (if known): Chapter 11 amended filing

 

Rider 1
Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

 

On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the United
States Bankruptcy Court for the District of Delaware for relief under chapter 11 of title 11 of the United States Code.
The Debtors have moved for joint administration of these cases under the case number assigned to the chapter 11
case of Apex Parks Group, LLC.

 

e Apex Parks Group, LLC e Speedzone Holdings, LLC
e Apex Real Property Holdings, LLC e Speedzone Management, LLC
e Speedzone Beverage Company, LLC e TZEW Holdco LLC

e TZEW Intermediate Corp.
Case 20-10911-CSS Doci1_ Filed 04/08/20 Page 6 of 21

SECRETARY CERTIFICATE
April 8, 2020

The undersigned, Jeffrey M. Frient, as the secretary or the authorized signatory, as applicable, of,
TZEW Holdco LLC, TZEW Intermediate Corp., Apex Parks Group, LLC, Apex Real Property
Holdings, LLC, Speedzone Management, LLC, Speedzone Holdings, LLC, and Speedzone
Beverage Company, LLC (each, a “Company” and, collectively, the “Companies”), hereby
certifies as follows:

1. I am the duly qualified and elected secretary or authorized signatory, as applicable, of the
Companies and, as such, I am familiar with the facts herein certified and I am duly
authorized to certify the same on behalf of the Companies.

2. Attached hereto is a true, complete, and correct copy of the resolutions of the Companies’
boards of directors or managers, the sole member, or the stockholder, as applicable
(collectively, the “Board”), duly adopted at a properly convened and joint meeting of the
Board on April 8, 2020, in accordance with the applicable limited liability company
agreement, operating agreement, bylaws, or similar governing document (in each case as
amended or amended and restated) of each Company.

3. Since their adoption and execution, the resolutions have not been modified, rescinded, or
amended and are in full force and effect as of the date hereof, and the resolutions are the
only resolutions adopted by the Board relating to the authorization and ratification of all
corporate actions taken in connection with the matters referred to therein.

[Signature page follows]

DOCS, DE:228113.4 04420/001
Case 20-10911-CSS Doci1 Filed 04/08/20 Page 7 of 21

IN WITNESS WHEREOF, I have hereunto set my hand on behalf of the Companies as of
the date hereof.

TZEW Holdco, LLC

TZEW Intermediate Corp.

Apex Parks Group, LLC

Apex Real Property Holdings, LLC
Speedzone Management, LLC
Speedzone Holdings, LLC
Speedzone Beverage Company, LLC

ae ew
f : Oe
By: Nnenneneneinetsp gheuentt

Name: Jeffrey M. Frient

DOCS_DE:228113.4 04420/001
Case 20-10911-CSS Doci1 Filed 04/08/20 Page 8 of 21

RESOLUTIONS APPROVED AT A JOINT MEETING
April 8, 2020

The undersigned, being all of the members of the Board of Managers or Directors or the
Member or Stockholder (as such terms are defined in the applicable Governing Documents), as
applicable (each, a “Governing Body’), of the applicable entity listed on Annex I attached hereto
(each, a “Company,” and together, the “Companies”), hereby take the following actions and adopt
the following resolutions pursuant to the bylaws, limited liability company agreement, or similar
governing document, as applicable (in each case as amended or amended and restated, the
“Governing Documents”) of each Company and the laws of the state of formation of each
Company as set forth next to each Company's name on Annex I;

CHAPTER 11 FILING

WHEREAS each Governing Body has considered certain materials presented by each
Company’s management and financial and legal advisors, including, but not limited to, materials
regarding the liabilities and obligations of each Company, its liquidity, strategic alternatives
available to it, and the effect of the foregoing on each Company’s business, and has had adequate
opportunity to consult such persons regarding the materials presented, obtain additional
information, and to fully consider each of the strategic alternatives available to each Company;
and

WHEREAS each Governing Body has had the opportunity to consult with each
Company’s management and the financial and legal advisors and consider each of the strategic
alternatives available to each Company.

NOW, THEREFORE, BE IT RESOLVED that in the judgment of each Governing
Body, it is desirable and in the best interests of each Company, that each Company shall be, and
hereby is, authorized to file, or cause to be filed, voluntary petitions for relief (the “Chapter 11
Cases”) under the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) and any other petition for relief or recognition or other order that may be desirable under
applicable law in the United States; and

FURTHER RESOLVED that the appomted officers of TZEW Holdco, Inc., TZEW
Intermediate Corp., or Apex Parks Group, LLC (collectively, the “Authorized Signatories”), acting
alone or with one or more other Authorized Signatories be, and each of them hereby is authorized,
empowered, and directed to execute and file on behalf of any Company all petitions, schedules,
lists, and other motions, papers, or documents as necessary to commence the Chapter 11 Cases
and obtain chapter 11.relief, and to take any and all action that they deem necessary or proper to
obtain such rehef, including, without limitation, any action necessary to maintain the ordinary
course operation of the Companies’ businesses.

DOCS_DE:228113.4 04420/001
Case 20-10911-CSS Doci1 Filed 04/08/20 Page 9 of 21

CASH COLLATERAL, DEBTOR IN POSSESSION FINANCING,
AND ADEQUATE PROTECTION

WHEREAS each Company is party to that certain amended and restated financing
agreement (the “Financing Agreement”), dated as of September 18, 2014, providing access to a
credit facility with the lenders party thereto and Cerberus Business Finance, LLC, as administrative
and collateral agent (the “Prepetition Agent’), pursuant to which the lenders party thereto have
made certain loans and financial accommodations available to the Companies.

WHEREAS reference is made to that certain debtor-in-possession credit agreement
providing for a senior secured super-priority revolving credit facility (together with all exhibits,
schedules, and annexes thereto, as amended, amended and restated, supplemented or otherwise
modified from time to time, the “DIP Credit Agreement”) dated as of, or about, the date hereof,
that sets forth the terms and conditions of the debtor-in-possession credit financing to be provided
to the Companies by the lenders listed therein and party thereto from time to time (the “DIP
Lenders’) and Cerberus Business Finance, LLC to serve as administrative agent thereto (the “DIP

Agent”);

WHEREAS each Company will obtain benefits from (a) the use of collateral, including
cash collateral, as that term is defined in section 363(a) of the Bankruptcy Code (the “Cash
Collateral”), which is security for certain prepetition secured lenders (collectively, the “Prepetition
Secured Lenders”) under the Financing Agreement, and (b) the incurrence of debtor-in-possession
financing obligations pursuant to the DIP Credit Agreement (collectively, the “DIP Financing”).

NOW, THEREFORE, BE IT RESOLVED that in order to use and obtain the benefits of
(a) the DIP Financing and (b) the Cash Collateral, and in accordance with section 363 of the
Bankruptcy Code, each Company will provide certain liens, claims, and adequate protection to the
Prepetition Secured Lenders and to the DIP Lenders to secure the obligations of the Companies
under the DIP Credit Agreements (the “DIP Obligations”) as documented in a proposed order in
interim and final form (the “DIP Orders”) and submitted for approval to the Bankruptcy Court and
related loan documents; .

FURTHER RESOLVED that the form, terms, and provisions of the DIP Credit
Agreement and the DIP Orders to which each Company is or will be subject, and the actions and
transactions contemplated thereby are hereby authorized, adopted, and approved, and each of the
Authorized Signatories of each Company be, and hereby is, authorized and empowered, in the
name of and on behalf of each Company, to take such actions and negotiate or cause to be prepared
and negotiated and to execute, deliver, perform, and cause the performance of, the DIP Credit
Agreement and each DIP Order and such other agreements, certificates, instruments, receipts,
petitions, motions, or other papers or documents relating to the transactions contemplated thereby
to which each Company is or will be a party, including, but not limited to, any security agreements,
pledge agreements, guaranty agreement, assignment documents, notices, financing statements,
mortgages, intellectual property filings, tax affidavits, fee letters and other instruments as any of
the DIP Agent or requisite DIP Lenders may reasonably request or as may be necessary or
appropriate to create, preserve and perfect the lens of the DIP Agent or the Prepetition Agent
(collectively with the DIP Orders, the “DIP Documents”), with such changes, additions, and
modifications thereto as any Authorized Signatory executing the same shall approve, such

DOCS_DE:228113.4 04420/001
Case 20-10911-CSS Doc1_ Filed 04/08/20 Page 10 of 21

approval to be conclusively evidenced by such Authorized Signatory’s execution and delivery
thereof;

FURTHER RESOLVED that the incurrence of the liabilities and obligations arising from
each DIP Order and each DIP Document by each Company party thereto, (i) is necessary and
convenient to the conduct, promotion, and attainment of the business of the Company, and (ii) may
reasonably be expected to benefit the Companies, directly or indirectly;

FURTHER RESOLVED that each Company, as debtor and debtor in possession under
the Bankruptcy Code be, and hereby is, authorized to incur the DIP Obligations, including the
borrowing of the loan under the DIP Credit Agreement, and other obligations related to the DIP
Financing and to undertake any and all related transactions on substantially the same terms as
contemplated under the DIP Documents, including granting liens on and security interests in its
assets, including the Collateral, to the DIP Agent or the Prepetition Agent to secure such
obligations (collectively, the “DIP Transactions’’); and

FURTHER RESOLVED that each of the Authorized Signatories of each Company,
acting alone or with one or more other Authorized Signatories, be, and hereby is, authorized,
directed and empowered in the name of, and on behalf of, each Company, as debtors and debtors
in possession, to take such actions as in their discretion is determined to be necessary, desirable,
or appropriate to execute the DIP Transactions, including the negotiation, execution, and delivery
of: (a) the DIP Documents; (b) such other instruments, certificates, notices, assignments, and other
documents, including, without limitation, any amendments to any DIP Documents, as may be
reasonably requested by the DIP Agent; and (c) such forms of deposit account control agreements,
officer’s certificates, and compliance certificates as may be required by the DIP Documents, in the
name of and on behalf of each Company, with such changes therein as shall be approved by the
Authorized Signatories executing the same, with such execution by said Authorized Signatory to
constitute conclusive evidence of his or her approval of the terms thereof, including any departures
therein from any form presented to each Governing Body.

SALE OF SUBSTANTIALLY ALL ASSETS

WHEREAS after due consideration taking into account the information available to it at
this time and after consultation with each Company's management and legal, financial, and other
advisors, and in the exercise of its business judgment, the Governing Body of each Company has
determined that it would be desirable and in each Company's best interests for each Company to
sell all of the assets of each Company (collectively, the "Potential Sale Transactions"); and

WHEREAS cach Company's management and legal, financial, and other advisors are
negotiaing a proposed the sale of substantially all of each Company’s assets to APX Acquisition
Company LLC (the “Stalking Horse Bidder”), free and clear of lens, claims, encumbrances, and
other interests, pursuant to terms as set forth in a proposed asset purchase agreement (the “Stalking
Horse APA”).

NOW, THEREFORE, BE IT RESOLVED that in the judgment each Governing Body it
is desirable and in the best interests of each Company that each Company sell substantially all of
its assets to the Stalking Horse Bidder and, therefore, each Company is hereby authorized to

DOCS_DE:228113.4 04420/001
Case 20-10911-CSS Doc1_ Filed 04/08/20 Page 11 of 21

finalize and execute the proposed Stalking Horse APA, or an alternative asset purchase agreement
with a successful bidder at auction, and to effectuate such Potential Sale Transactions on such
terms that the Authorized Signatories determine will maximize value, and the Company is further
authorized to file a motion to approve such sale to the Stalking Horse Bidder and for any related
relief, or to approve a sale to a higher and better bidder, and to close such sale, subject to
Bankruptcy Court approval in the Company’s chapter 11 proceeding; and

FURTHER RESOLVED that each of the Authorized Signatories of each Company,
acting alone or with one or more other Authorized Signatories, be, and hereby is, authorized,
directed and empowered in the name of, and on behalf of, each Company, as debtors and debtors
in possession, to take such actions as in their discretion is determined to be necessary, desirable,
or appropriate to execute the Potential Sale Transactions, including the negotiation, execution, and
delivery of: (a) the Stalking Horse APA, or such other competing asset purchase agreement from
a higher and better bidder, and (b) such other instruments, certificates, notices, assignments, and
other documents, including, without limitation, any amendments to the Stalking Horse APA, as
may be reasonably requested in support of the sale, with such changes therein as shall be approved
by the Authorized Signatories executing the same, with such execution by said Authorized
Signatory to constitute conclusive evidence of his or her approval of the terms thereof, including
any departures therein from any form presented to each Governing Body.

RETENTION OF PROFESSIONALS

NOW, THEREFORE, BE IT FURTHER RESOLVED that each of the Authorized
Signatories be, and they hereby are, authorized and directed to employ the following professionals
on behalf of each Company: (a) the law firm of Pachulski Stang Zieh] & Jones LLP, as general
bankruptcy counsel, (b) Imperial Capital LLC, as investment banker and financial advisor,
(c) Paladin Management Group, LLC, as restructuring advisor, (d) Kurtzmann Carson LLC, as
claims and noticing agent, and (e) any other legal counsels, accountants, financial advisors,
restructuring advisors, or other professionals the Authorized Signatories deem necessary,
appropriate or advisable; each to represent and assist each Company in carrying out its duties and
responsibilities and exercising its rights under the Bankruptcy Code and applicable law (including,
but not limited to, the law firms filing any pleadings and responses); and in connection therewith,
each of the Authorized Signatories be, and hereby is authorized, empowered and directed, in
accordance with the terms and conditions hereof, to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed appropriate applications for authority to reach such
services.

GENERAL

NOW, THEREFORE, BE IT RESOLVED that in addition to the specific authorizations
heretofore conferred upon the Authorized Signatories, each of the Authorized Signatories (and
their designees and delegates) be, and they hereby are, authorized and empowered, in the name of
and on behalf of each Company, to take or cause to be taken any and all such other and further
action to: execute, acknowledge, deliver, and file any and all such agreements, certificates,
instruments, and other documents; and pay all expenses, including but not limited to filing fees, in
each case as, in such officers’ judgment, shall be necessary, advisable, or desirable in order to fully
carry out the intent and accomplish the purposes of the resolutions adopted herein;

6

DOCS _DE:228113.4 04420/001
Case 20-10911-CSS Doc1 Filed 04/08/20 Page 12 of 21

FURTHER RESOLVED that each Governing Body has received sufficient notice of the
actions and transactions relating to the matters contemplated by the foregoing resolutions, as may
be required by the Governing Documents of each Company, or hereby waive any right to have
received such notice;

FURTHER RESOLVED that all acts, actions, and transactions relating to the matters
contemplated by the foregoing resolutions done in the name of and on behalf of each Company,
which acts would have been approved by the foregoing resolutions except that such acts were
taken before the adoption of these resolutions, are hereby in all respects approved and ratified as
the true acts and deeds of each Company with the same force and effect as if each such act,
transaction, agreement or certificate has been specifically authorized in advance by resolution of
each Governing Body; and

FURTHER RESOLVED that each of the Authorized Signatories (and their designees and
delegates) be and hereby is authorized and empowered to take all actions or to not take any action
m the name of each Company with respect to the transactions contemplated by these resolutions
hereunder, as such Authorized Signatory shall deem necessary or desirable in such Authorized
Signatory’s reasonable business judgment as may be necessary or convenient to effectuate the
purposes of the transactions contemplated herein.

OK OK OK Ok OK

DOCS _DE:228113.4 04420/001
Case 20-10911-CSS Doc1_ Filed 04/08/20 Page 13 of 21

 

 

 

 

 

 

 

 

 

 

ANNEX I
Company Jurisdiction
TZEW Holdco LLC Delaware
TZEW Intermediate Corp. Delaware
Apex Parks Group, LLC Delaware
Apex Real Property Holdings, LLC Delaware
Speedzone Management, LLC Texas
Speedzone Holdings, LLC Texas
Speedzone Beverage Company, LLC Texas

 

DOCS_DE:228113.4 04420/001

 
 

Case 20-10911-CSS Doc1_ Filed 04/08/20 Page 14 of 21

UB RR c ele RCo) Tera the case:

Debtor name TZEW Holdco LLC, et al.

United States Bankruptcy Court for the: District of Delaware _
30 (State) L_] Check if this is an
Case number (If known): amended filing

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders (on a Consolidated Basis) 12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
largest unsecured claims.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ded uction for
walue of °°. Unsecured
collateral of claim
setoft
eae n aster Funding Vik LLC Christopher H. Volk
1 iuite190 Tel: 480-256-1100 Landlord $1,565,324
Scottsdale, AZ 85255 Fax: 480-25601101
BK of Destin Inc.
381 West Miracle Strip Parkway Georse Brown
| Mary Esther, FL 32569 cores . Landlord $442,193
wingshooter@cox.net
Turnstile, Inc.
2002 Academy Lane John Seeker
3 | Suite 100 Tel: 214-210-6000 Professional Services $371,756
Dallas, TX 75234 binccullough@turnstileinc.com
een Rich , Det
4 #300 N Tel: 619-280-6400 ext. 212 Landlord $294,333
San Diego, CA 92108 glenda@pacrealty.com
Broadspire Services. Inc Jason Hernesman
5335 Triangle Parkway NW Tel 404-300-0700
5 Peachtree Comers Gn 30092 Fax: 404-300-1005 Professional Services $256,570
" Jason_Hernesman@choosebroadspire.com
Johnson Law Group Jeffrey W. Johnson, Esq.
370 West Camino Gardens Tel: 561-994-9433
6 Boulevard Fax: 561-994-9099 Professional Services! $224,149
‘Suite 402 jJwi@j2law.com :
‘Boca Raton, FL 33432 : '

 
   

 

Case 20-10911-CSS Doc1_ Filed 04/08/20 Page 15 of 21

Total claim, if

Deduction for

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. value of Unsecured
partial collateral of claim
° setoft
Broadsky Partners LLC
1230 Ave of the Americas, .
7 321081669 Tel: 312-649-5666 Professional Services $219,929
New York, NY 10020
8 116" Floor (Tel: 646-485-8000 Professional Services $155,841
New York, NY 10019 ibillings@accordion.com
Ariadna Camilo
Boca Raton Airport Authority Clara Bennett
9 903 NW 35" Street Tel: 561-391-2202 Landlord $149,274
Boca Raton, FL 33431 ariadna@bocaairport.com
clara@bocaairport.com
Blue Shield of California Seth Jacobs, Esq.
P.O. Box 749415 Tel: 866-346-7198 ; . .
10 | Los Angeles Fax: 415-229-5056 Professional Services $148,284
seth jacobs@blushieldca.com
KFL Development, LLC Ashley Sokol
44 Montgomery Street Kransz Puente
11 [Suite 2388 : Landlord $138,981
. (Tel: 415-732-5600
San Francisco, CA 94104 ‘
ddan@krauszco.com
Betson Imperial Parks & Srv. .
2 12981 Florence Avenue Fastomegservicegbetson com Trade $115,457
Santa Fe Springs, CA 90670 .
Krausz Puente, LLC
44 Montgomery Street (Krausz Puente |
13 | Suite 2388 idan@krauszco.com Landlord $106,682
San Francisco, CA 94104
The Ultimate Software Group, Inc.
2000 Ultimate Way Arlene Rodriguez pe. :
14 | Weston, FL 33326 AccountsReceivable@ultimatesoftware.com Professional Services $103,195
Constellation New Energy, Inc. James McHugh
15 | P.O. Box 4640 Tel: 844-636-3749 Trade $79,444
Carol Stream, IL 60197 CustomerCare@constellation.com
Town of Grand Island-Water James Dlugokinski
16 (2225 Baseline Road Tel: 716-775-1929 Trade $78,558
Grand Island, NY 14072 water@grand-island.ny.us

 

 
Case 20-10911-CSS Doc1 Filed 04/08/20 Page 16 of 21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deduction for
value of Unsecured
collaterat or claim
setoff
Comcast Cable Communications
Management dba Effectv. Alicia Kristy
17 1701 JFK Boulevard Tel: 504-302-0976 Trade $77,313
Philadelphia, PA 19103 kristyalicia@trustaltus.com
Amuse LLC Brandon Paul
1g | 7083 W. Mahogany Road Tel: 208-277-5320 Trade $69,650
Coeur d’ Alene, ID. 83814 brandon@amuserides.com
John M. Huish Properties :
19 33361 Marina Vista ivishiew@3mac.com Landlord $61,328
Dana Point, CA 92629 " :
Carolyn B. Huish Properties ue
59 |33361 Marina Vista iishleweymac.eom Landlord $60,623
Dana Point, CA 92629 . ,
Livermore Airway Business Park | Tel: 408-496-1234
3375 Scott Blvd Fax: 408-988-4768 |
21 | Suite 308 joan@tjrinc.com Landlord . $49,234
Santa Clara, CA 95054 tsiewert@tjrinc.com
Carothers DiSante &
22 | Suite 800 ue Tel: 949-622-1611 Professional Services $39,463
Irvine, CA 92612 twulffson@cdflaborlaw.com
Dennis Foland Inc. d/b/a Sureshot
Redemption Charm Co. Tel: 909-930-9900 ,
93 | P.O. Box 5935 Email: ar@folandgroup.com Trade $37,529
Drawer #2426
Troy, MI 48007-5935
18691 Jamboree Road Tenant LLC
4 | 18575 Jamboree Road help@wework.com Landlord $32,980
Irvine, CA 92612
BMI Broadcast Music Inc. Rachel Craver
P.O. Box 630893 Mike O'Neill, (hecetn en
25 Cincinnati, OH 45263-0893 Tel: 800-925-8451 Professional Services $32,830
rcraver@bmi.com
Adaptive Insights, Inc. ote Wi derend Be
3350 W. Bayshore Road Jennie Wilstead Fay
: Tel: 650-528-7500 pe ee .
26 | Suite 200 Fax: 650-528-7501 Professional Services $31,644
Palo Alto, CA 94303 — x ee
Jwilstead@adaptiveinsights.com

 

 
   

Case 20-10911-CSS

Doc1 Filed 04/08/20 Page 17 of 21

 
 
 
 
 

 

 

 

 

 

 

Dallas, TX 75201

 

jhuffman@McKoolSmith.com

 

 

 

 

 

» iz | Deduction for
Total claim, if value of Unsecured
B ecut oy : collateral or claim
setoff
AFCO Insurance Premium Rolin Salinas
Financing Bob Pinkerton . . :
27 |P-O. Box 4795 Tel: 800-288-6901 Professional Services $30,958
Carol Stream, IL 60197-4795 promptservice@afco.com
RB U’Ren Equipment Dana Hartman
9g | 1120 Connecting Road Tel: 716-283-4466 Trade $29,701
Niagara Falls, NY 14304 tammy@rburen.com
J-Mar Sisk Road Property, L.P.
515 Lyell Drive Pony: Zach DeGough
29 | Suite 101 Tel: 209-578-5800 Landlord $25,966
Modesto. CA 95356 zach.degough@berberianco.com
McKool Smith, a Professional : ‘po
Corporation Jamie Huffman
39 | 300 Crescent Court be on ton Professional Services $25,960
Suite 1500 Fax: 214-978-4044

 

 

 
Case 20-10911-CSS Doc1 Filed 04/08/20 Page 18 of 21

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

APEX PARKS GROUP, LLC, Case No. 20-[ }C_)

Debtor.

 

LIST OF EQUITY SECURITY HOLDERS’

 

 

 

Common Stock

 

 

 

TZEW Intermediate Corp. 18575 Jamboree Road, Suite 600
Irvine, CA 92612

 

100%

 

 

 

| This list serves as the disclosure required to be made by the debtor pursuant to rule 1007(a)(3) of the Federal Rules of Bankruptcy
Procedure. All equity positions listed are as of March 31, 2020.
Case 20-10911-CSS Doc1 Filed 04/08/20 Page 19 of 21

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

APEX PARKS GROUP, LLC, Case No. 20-[ 1c)

Debtor.

 

CORPORATE OWNERSHIP STATEMENT

Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the following are
corporations, other than a government unit, that directly or indirectly own 10% or more of any class of the debtor’s
equity interest:

 

 

 
   

 

 

 

 

 

TZEW Intermediate Corp.

 
Case 20-10911-CSS Doc1_ Filed 04/08/20 Page 20 of 21

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

APEX PARKS GROUP, LLC, Case No. 20-[ 1C__)

Debtor.

 

CERTIFICATION OF CREDITOR MATRIX

Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure for the United States
Bankruptcy Court for the District of Delaware, the above-captioned debtor and its affiliated debtors in possession
(collectively, the “Debtors”)' hereby certify that the Creditor Matrix submitted contemporaneously herewith contains
the names and addresses of the Debtors’ creditors. To the best of the Debtors’ knowledge, the Creditor Matrix is
complete, correct, and consistent with Debtors’ books and records.

The information contained herein is based upon a review of the Debtors’ books and records as of the petition
date. However, no comprehensive legal and/or factual investigations with regard to possible defenses to any claims
set forth in the Creditor Matrix have been completed. Therefore, the listing does not, and should not, be deemed to
constitute: (1) a waiver of any defense to any listed claims; (2) an acknowledgement of the allowability of any listed
claims; and/or (3) a waiver of any other right or legal position of the Debtors.

 

‘ The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Apex Parks Group, LLC (5579); Apex Real Property Holdings, LLC (1013); Speedzone Beverage
Company, LLC (2339); Speedzone Holdings, LLC (7913); Speedzone Management, LLC (2937); TZEW Holdco
LLC (0252); and TZEW Intermediate Corp. (1058). The location of the Debtors’ service address in these chapter
1] cases is: 18575 Jamboree Road, Suite 600, Irvine, CA 92612.
Case 20-10911-CSS Doc1 Filed 04/08/20 Page 21 of 21

Debtor Name Apex Parks Group, LLC.

Fill in this Information to identify the case and this filing:

 

United States Bankruptcy Court for the:

District of Delaware

 

Case number (if known):

(State)

 

 

 

 

Official Form 202

Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual's position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18

U.S.C. §§ 152, 1341, 1519, and 3571.

P| ‘Declaration and signature

} am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
partnership; or another individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true

and correct:

o
Oo
Oo
O
O Schedule H: Codebtors (Official Form 206H)
a)
O Amended Schedule
&
(Official Form 204)
Pe Other document that requires a declaration

Schedule A/B; Assets-Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D}
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders

List of Equity Security Holders, Corporate Ownership

 

Statement, and Certification of Creditor Matrix

| declare under penalty of perjury that the foregoing is true and correct.

Executed on

~ MM/DDIYYYY

Official Form 202

   

~ Signafire of ihdividtral sign\ing on behaif of debtor

Position or relationship to debtor

Declaration Under Penalty of Perjury for Non-Individual Debtors

 
